DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/28/2021, 1/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
TITTLE OF THE INVENTION
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Upon correcting the above objections, Claims 1-13 will be allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a first cavity, a second cavity and a third cavity being disposed corresponding to the first electrode pair , the second electrode pair and the third electrode pair respectively and exposing the first electrode pair, the second electrode pair and the third electrode pair respectively;
a first light emitting chip, a second light emitting chip and a third light emitting chip being disposed in the first cavity, the second cavity and the third cavity respectively and being electrically connected with the first electrode pair and the second electrode pair and the third electrode pair respectively; and
a first encapsulant, a second encapsulant and a third encapsulant being disposed in the first cavity, the second cavity and the third cavity respectively and covering the first light emitting chip, the second light emitting chip and the third light emitting chip respectively;
wherein the first cavity, the second cavity and the third cavity have a first opening, a second opening and a third opening respectively, an area of the first opening being larger in size than an area of the second opening, and the area of the first opening being larger in size than an area of the third opening;
wherein a wavelength of a light emitted by the first light emitting chip is different from a wavelength of a light emitted by the second light emitting chip, and the wavelength of the light emitted by the first light emitting chip is different from a wavelength of a light emitted by the third light emitting chip”.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ho et al (US 2018/0114875)
Yeon et al (US 2017/0250316)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895